Name: Regulation (EEC) No 1776/74 of the Commission of 9 July 1974 amending the Annex to Regulation No 199/67/EEC fixing the coefficients for calculating levies on derived poultrymeat products
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 186/ 16 Official Journal of the European Communities 10 . 7 . 74 REGULATION (EEC) No 1776/74 OF THE COMMISSION of 9 July 1974 amending the Annex to Regulation No 199/67/EEC fixing the coefficients for calculating levies on derived poultrymeat products products to slaughtered poultry and of the average ratio between their market values ; Whereas the annual reconsideration of this informa ­ tion , provided for in Article 5 (3) of Regulation No 123/67/EEC, has shown that this information has changed considerably ; whereas certain coefficients at present in use should therefore be altered ; Whereas the measures provided for in this Regulation are in accordance with the Opinion of the Manage ­ ment Committee for Poultrymeat and Eggs, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community ; Having regard to Council Regulation No 123/ 67/EEC (') of 13 June 1967 on the common organiza ­ tion of the market in poultrymeat, as last amended by the Act (2 ) concerning the conditions of accession and the adjustments to the Treaties , and in particular Article 5 (3) thereof ; Whereas Council Regulation No 146/67/EEC (3 ) of 21 June 1967, as last amended by Regulation (EEC) No 1717/74 (4 ), laid down the rules for calculating the levy and the sluice-gate price for poultrymeat ; Whereas Commission Regulation No 199/67/EEC (5 ) of 28 June 1967 fixing the coefficients for calculating levies on derived poultrymeat products, as last amended by Regulation (EEC) No 1087/73 ( 6), fixed the coefficients expressing the ratio mentioned in Article 5 ( 1 ) of Regulation No 123 /67/EEC ; Whereas these coefficients were calculated on the basis of the weight ratio of the various derived HAS ADOPTED THIS REGULATION : Article 1 The Annex to Regulation No 199/67/EEC is hereby replaced by the Annex to this Regulation . Article 2 This Regulation shall enter into force on 1 August 1 974 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 9 July 1974 . For the Commission The President Francois-Xavier ORTOLI (') OJ No 117, 19 . 6 . 1967, p . 2301 /67 . (2 ) OJ No L 73 , 27 . 3 . 1972, p. 14 . P) OJ No 12.5 , 26 . 6 . 1967, p . 2470/67 . (4 ) OJ No L 181 , 4 . 7 . 1974, p. 3 . (5 ) OJ No 134, 30 . 6 . 1967, p . 2831 /67 . (') OJ No L 110 , 27 . 4 . 1973 , p. 22 . 10. 7. 74 Official Journal of the European Communities No L 186/ 17 ANNEX CCT heading No Description of derived products Coefficients Description of productsused for derivation 1 2 3 4 01.05 Live poultry, that is to say, fowls, ducks, geese, turkeys and guinea-fowls : B. Other : I. Fowls 0-70 70 % chickens II . Ducks 0-70 70 °/o ducks III . Geese 0-70 82 % geese IV. Turkeys 0-70 Slaughtered turkeys V. Guinea-fowls 0-70 Slaughtered guinea-fowls 02.02 B. Poultry cuts (excluding offals) : I. Boned or boneless 2-00 70 % chickens, 70 °/o ducks, 75 % geese, slaughtered turkeys, slaughtered guinea ­ fowls II . Unboned (bone-in) : a ) Halves or quarters : 1 . Of fowls 1-10 65 % chickens 2. Of ducks 1-10 63 % ducks 3 . Of geese 1-10 75 % geese 4. Of turkeys 1-10 Slaughtered turkeys 5 . Of guinea-fowls 1-10 Slaughtered guinea-fowls b) Whole wings, with or without tips 0-65 70 % chickens, 70 °/o ducks, 75 °/o geese, slaughtered turkeys, slaughtered guinea ­ fowls c) Backs, necks, backs with necks attached, rumps and wing tips 0-45 70 % chickens, 70 °/o ducks, 75 % geese, slaughtered turkeys, slaughtered guinea ­ fowls d) Breasts and cuts of breasts : 1 . Of geese 1-50 75 % geese 2. Of turkeys 1-65 Slaughtered turkeys 3 . Of other poultry 1-65 70 °/o chickens e) Legs and cuts of legs : 1 . Of geese t -45 75 °/o geese 2. Of turkeys : aa) Drumsticks 0-90 Slaughtered turkeys bb) Other 1-55 Slaughtered turkeys 3 . Of other poultry 1-55 70 % chickens f) Other 2-00 70 °/o chickens, 70 % ducks, 75 °/o geese, slaughtered turkeys, slaughtered guinea ­ fowls C. Offals 0-45 70 % chickens, 70 % ducks, 75 °/o geese, slaughtered turkeys, slaughtered guinea ­ fowls No L 186/ 18 Official Journal of the European Communities 10 . 7 . 74 CCT heading No Description of derived products Coefficients Description of productsused for derivation 1 2 3 4 02.03 Poultry liver , fresh , chilled, frozen, salted or in brine : A. Foie gras (goose or duck) 10-00 82 % geese B. Other 1-15 70 % chickens, 70 % ducks, 75 °/o geese, slaughtered turkeys, slaughtered guinea ­ fowls 02.05 Pig fat free of lean meat and poultry fat (not rendered or solvent-extracted), fresh, chilled, frozen , salted, in brine, dried or smoked : C. Poultry fat 1-00 70 °/o chickens, 70 % ducks, 75 % geese, slaughtered turkeys, slaughtered guinea ­ fowls 15.01 Lard, other pig fat and poultry fat, rendered or solvent ­ extracted : B. Poultry fat 1-20 70 % chickens, 70 % ducks, 75 °/o geese, slaughtered turkeys, slaughtered guinea ­ fowls 16.02 Other prepared or preserved meat or meat offal : B. Other : I. Poultrymeat or offal : a ) Containing 57% or more by weight of poultry ­ meat ( a ) 2-20 70% chickens, 70% ducks, 75 % geese, slaughtered turkeys, slaughtered guinea ­ fowls b) Containing 25 % or more but less than 57 °/o by weight of poultrymeat ( a ) 1-20 70 % chickens, 70 % ducks, 75 % geese, slaughtered turkeys, slaughtered guinea ­ fowls c) Other 0-70 70 % chickens, 70 % ducks, 75 % geese, slaughtered turkeys, slaughtered guinea ­ fowls ( a ) For the purpose of determining the percentage of poultrymeat , the weight of any bones shall be disregarded .